DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds the 150 words in length.  Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2020/0340592 (“Nakayama”), which was previously published as WO2018/199238.
Regarding claim 1, Nakayama discloses (see fig. 5) a ventilation component with a pressure release valve, the ventilation component comprising:
a valve body portion (10) including an elastomer (“a thermosetting elastomer or a thermosetting rubber”; see paragraph [0079]) and having an umbrella cloth shape (see portion 12); 
a shaft portion (32) extending tubularly in a normal direction (vertical direction, relative to the orientation of fig. 5, extending along axis “C”) of the valve body portion and supporting the valve body portion (shaft portion 32 protrudes through a hole extending through center portion 11 of valve body portion 10); 
a ventilation path (33) extending through at least one of the shaft portion and the valve body portion in the normal direction of the valve body portion; and 
a gas-permeable membrane (40) closing the ventilation path such that ventilation can occur and allowing gas to pass therethrough in a thickness direction thereof (see paragraph [0047]), wherein 
the ventilation component is used while being fixed to a housing (mainly defined by 70 and 120) having openings (71b and 71c) through which an inner space (space inside enclosure 120) and an external space (space external of enclosure 120) of the housing communicate with each other, 
the housing has, as the openings, a shaft portion-compatible opening (71b) having an inner diameter capable of insertion of the shaft portion (see assembly of fig. 5, where shaft portion 32 extends through shaft portion-compatible opening 71b) and a peripheral opening (71c) positioned around the shaft portion-compatible opening (see array of peripheral openings 71c circumscribing shaft portion-compatible opening 71b), 
in a fixed state where the shaft portion is inserted into the shaft portion-compatible opening to fix the ventilation component to the housing, the valve body portion covers the peripheral opening and an outer circumferential portion of the valve body portion is in contact with an outer surface (upper surface, relative to the orientation of fig. 5) of the housing such that a flow of gas passing through the peripheral opening is blocked, and ventilation occurs between the inner space and the external space via the gas-permeable membrane (see closed position of fig. 5), and 
in the fixed state, when a pressure difference obtained by subtracting a pressure of the external space of the housing from a pressure of the inner space of the housing is equal to or higher than a predetermined value, the valve body portion elastically deforms to be away from the outer surface to release the pressure of the inner space (see open position of fig. 6).
Regarding claim 2, Nakayama discloses a flange (31) covering the valve body portion (10) around the shaft portion (flange 31 clamps central portion 11 of the valve body portion 10) when the ventilation component is viewed in plan toward the outer surface of the housing (mainly defined by 70 and 120) along the normal direction of the valve body portion and perpendicularly intersecting the shaft portion (32), wherein 
the ventilation path (33) extends through the flange and the shaft portion.
Regarding claim 3, Nakayama discloses the ventilation component is formed by assembling the valve body portion (10) and the shaft portion (32) or by assembling the valve body portion (10) and a component (30) including the shaft portion (32) and the flange (31).
Regarding claim 4, Nakayama discloses the valve body portion (10) has a plane (plane defined by surface 12c) in contact with the outer surface (upper surface, relative to the orientation of fig. 5) of the housing (mainly defined by 70 and 120) around the shaft portion (32) in the fixed state (see position of fig. 5), and 
in the fixed state, the flange (31) and the outer surface of the housing sandwich therebetween the plane of the valve body portion.
Regarding claim 5, Nakayama discloses the shaft portion (32) has an engagement portion (32b) that is engaged with an inner surface (bottom surface, relative to the orientation of fig. 5) of the housing (mainly defined by 70 and 120) in the fixed state (see assembly of fig. 5).
Regarding claim 6, Nakayama discloses a cover (50) covering the gas-permeable membrane (40) and forming a space (see space between membrane 40 and cover 50 in fig. 5) communicating with an outside of the ventilation component between the cover and the gas-permeable membrane.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2018/0292020 (“Kleinke”).
Regarding claim 7, Kleinke discloses (see figure) a ventilation component with a pressure release valve, the ventilation component comprising: 
an annular valve body portion (15) including an elastomer (“an elastomer material”; see paragraph [0037]) and having an umbrella cloth shape (see portion 15), the annular valve body portion having a through hole (hole extending through central portion 16) at a center (at least partially defined by 16) thereof in plan view; 
a tubular holder (16) including an elastomer (member 9 is formed as a whole from “an elastomer material”; see paragraph [0037]) and having a ventilation path (4) extending therethrough in an axial direction (5) thereof; and 
a gas-permeable membrane (8 and/or 10) closing the ventilation path such that ventilation can occur and allowing gas to pass therethrough in a thickness direction thereof (see paragraph [0043]), wherein 
the ventilation component is used while being fixed to a housing (20) having openings (opening defined in sealing surface 19 and opening 4) through which an inner space (1) and an external space (environment exterior of assembly 3) of the housing communicate with each other, 
the housing has, as the openings, a protruding opening (4) defined by an edge of a protruding portion (6) thereof and a peripheral opening (opening obstructed by valve 15) positioned around the protruding opening, the protruding portion extending tubularly toward the external space of the housing and having an outer diameter capable of insertion into the through hole and the ventilation path (see protruding portion 6, which extends through center 16 of valve body portion 15), 
in a fixed state (see state illustrated in figure) where the edge of the projecting portion is inserted into the through hole and then into the ventilation path to fix the ventilation component to the housing, the valve body portion covers the peripheral opening and an outer circumferential portion (19) of the valve body portion is in contact with an outer surface of the housing such that a flow of gas passing through the peripheral opening is blocked (see closed position illustrated in the figure), and ventilation occurs between the inner space and the external space via the gas-permeable membrane, and 
in the fixed state, when a pressure difference obtained by subtracting a pressure of the external space of the housing from a pressure of the inner space of the housing is equal to or higher than a predetermined value, the valve body portion elastically deforms to be away from the outer surface to release the pressure of the inner space (see paragraph [0038]).
Regarding claim 8, Kleinke discloses a bottomed and tubular cover (21) having an inner diameter capable of insertion of the holder (16), wherein when the holder is inserted into the cover (see assembly illustrated in the figure), the cover covers the gas-permeable membrane (8 and/or 10) and forms, between the cover and the gas-permeable membrane, a space (2) communicating with an outside (environment exterior of cover 21) of the ventilation component.
Regarding claim 9, Kleinke discloses the ventilation component being formed by assembling the valve body portion and the holder (valve body portion 15 and holder 16 are assembled within the ventilation component by means of clamping between portions 6 and 7).
Regarding claim 10, Kleinke discloses a ventilation component with a pressure release valve, the ventilation component comprising: 
a valve body portion (15) including an elastomer (member 9 is formed as a whole from “an elastomer material”; see paragraph [0037]) and having an umbrella cloth shape (see figure); 
a shaft portion (16) extending tubularly in a normal direction of the valve body portion and supporting the valve body portion; 
a ventilation path (4) extending through the shaft portion in the normal direction (5) of the valve body portion; and 
a gas-permeable membrane (8 and/or 10) closing the ventilation path such that ventilation can occur and allowing gas to pass therethrough in a thickness direction thereof (see paragraph [0043]), wherein 
the ventilation component is used while being fixed to a housing (20) having openings (opening defined in sealing surface 19 and opening 4) through which an inner space (1) and an external space (environment exterior of assembly 3) of the housing communicate with each other, 
the housing has, as the openings, a protruding opening (4) defined by an edge of a protruding portion (6) thereof and a peripheral opening (opening obstructed by valve 15) positioned around the protruding opening, the protruding portion extending tubularly toward the external space of the housing and having an outer diameter capable of insertion into the ventilation path (see protruding portion 6, which extends through a center of ring 16),
in a fixed state (see figure) where the edge of the projecting portion is inserted into the ventilation path to fix the ventilation component to the housing, the valve body portion covers the peripheral opening and an outer circumferential portion (19) of the valve body portion is in contact with an outer surface of the housing such that a flow of gas passing through the peripheral opening is blocked (see closed position of figure), and ventilation occurs between the inner space and the external space via the gas-permeable membrane, and in the fixed state, when a pressure difference obtained by subtracting a pressure of the external space of the housing from a pressure of the inner space of the housing is equal to or higher than a predetermined value, the valve body portion elastically deforms to be away from the outer surface to release the pressure of the inner space (see paragraph [0038]).
Regarding claim 11, Kleinke discloses a bottomed and tubular cover (21) having an inner diameter capable of insertion of the shaft portion (see assembly in figure), wherein when the shaft portion (16) is inserted into the cover, the cover covers the gas-permeable membrane (8 and/or 10) and forms, between the cover and the gas-permeable membrane, a space (2) communicating with an outside of the ventilation component.
Regarding claim 12, Kleinke discloses the valve body portion (15) and the shaft portion (16) are formed integrally with each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US6874656 discloses a bidirectional elastic vent valve.  US5320253 discloses a vent valve having a gas permeable opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753